Stevens, J.,
delivered the opinion of the court.
(After stating the facts as above-). The proof shows without conflict that the lands in sections 22 and 27 join on the sides and are admittedly contiguous. It is further shown that all the lands involved in this suit, as well as the two forties in section 22 belong to and were assessed to the one owner, appellant Wilkerson. There is no merit in the point that a public road would be sufficient to separate the lands in section 22 and,the lands in section 27, so as to make them two separate tracts. There is no question, then, about the lands in sections 22 and 27 forming a part of the same tract. We think, also, there can be no question about the status of the lands in section 34. The quarter' section in 34 is located a material distance away from the other lands in controversy and constitutes in itself a separate tract within the meaning of the statute. None of the lands were in cultivation, and accordingly the lands were not connected in the sense of comprising one farm or plantation. The lands in section 34 were separately assessed on the assessment roll, and, being removed from the other lands, were properly sold as a separate tract. The complainant failed to show that the sheriff did not comply .with the statute by first offering forty acres, and then adding a similar subdivision, and so on until the requisite amount of taxes was produced. It appears that the lands brought small amounts, the one hundred and sixty acres in section 34 realizing seventeen dollars and thirty-five cents, and at no time did the sheriff have sufficient' excess to relieve the balance of the lands from a sale.
*646The only difficulty in the case is in the answer to the question whether the lands in sections 26 and 27, which .corner on the section line, are to be regarded as forming, in connection with the two forties in section 22, one tract. Our first duty is to construe section 4328, Code of 1906, and especially the language ‘ ‘ until all the land constituting one tract and assessed as the property of the same owner be offered.” Confessedly we have here “the property of the same owner” which is being sold.' The primary purpose of the statute is to collect the delinquent taxes and to do so with the least possible injury to the taxpayer. As remarked by our court in Gregory v. Brogan, 74 Miss. 694, 21 So. 521:
.“It is not the policy of the government to punish the delinquent taxpayer. On the contrary, it is the policy to collect the tax with the least ■ possible injury to the delinquent taxpayer, and consequently the collector •shall sell the smallest amount of land that will bring the delinquent taxes.”
The object of the statute is to realize “the amount of taxes due by” the one taxpayer whose property is being proceeded against. In making the sale, therefore, the collector should offer all the land constituting one tract, or so much thereof as is necessary in realizing the debt due by the owner. With these principles in view, we are justified in holding that the lands in sections 26 and 27, under the facts shown by this record constitute one tract. Our court in Provine v. Thornton, 92 Miss. 395, 46 So. 950, had occasion to say what constituted “a single tract,” within the meaning of section 111 of the Constitution, and in reaching our conclusion in the present case we are within the spirit of the Province-Thornton decision. What constitutes one tract depends largely upon the particular statute or context in which the phrase is employed. We find in Words and Phrases, vol. 2, p. 1496, the following statement:
*647“ ‘Contiguous,’ as defined in Webster’s Unabridged dictionary, means ‘in actual or close contact to; touching; adjacent; near; lying and adjoining.’ A tract of land is ‘contiguous’ to another tract which corners with it. Clements v. Crawford County Bank, 40 S. W. 132, 133, 64 Ark. 7, 62 Am. St. Rep. 149.”
It is true the Arkansas court, in the case referred to, was called upon to determine what constituted a homestead within the meaning of their statute. Our court in the Province-Thornton Case recognized:
“That the usual signification of the word ‘tract,’ as applied to land, is contiguity of the parcels of property.”
We think, within the meaning of our revenue statute here under review, the lands are sufficiently contiguous if they- touch or corner. This appears to have been the view of the learned chancellor, and it follows that the decree complained of must be affirmed, on both direct and cross appeal.

Affirmed.